PER CURIAM: *  The court has carefully considered this appeal in light of the briefs, oral argument, and pertinent portions of the record. Having done so, we find no error of law or reversible error of fact. The district court’s judgment is AFFIRMED for essentially the same reasons articulated by that court. Motion to supplement the record DENIED.   Pursuant to 5th Cir. R. 47,5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir, R. 47.5.4.